Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Applicants have amended claims 1, 33, 34, 37-39, 41-49, 52 and 56 in the amendment filed on September 8, 2021.  The claims 1, 33, 34, 37-39, 41-49, 52 and 56-59 are considered allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention relates to a compound having the Formula 
    PNG
    media_image1.png
    169
    211
    media_image1.png
    Greyscale
wherein all variables are defined in claim 1. The closest prior art is Brameld, et al. (WO 2014036016 A1) which teaches compounds such as 
    PNG
    media_image2.png
    163
    210
    media_image2.png
    Greyscale
for use as ITK inhibitors. The novelty of the claimed invention is that R4 and R5, R5 and R6 or R6 and R7 are linked to form heteroaryl or heterocyclyl which would result in a tricyclic ring system. The compound having the above Formula is neither taught nor suggested by the prior art.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shawquia Jackson whose telephone number is (571)272-9043.  The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 
Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAWQUIA JACKSON/Primary Examiner, Art Unit 1626